Title: To John Adams from Timothy Pickering, 30 October 1797
From: Pickering, Timothy
To: Adams, John



Sir,
Trenton Oct. 30. 1797.

By yesterday morning’s mail I received two letters, superscribed by you, one addressed to the Revd. Stephen Peabody, at Atkinson, N. Hampshire, which is inclosed; the other to your son Charles, which I now send to him.
According to your directions, I am preparing the papers and business which I imagine you may think proper to lay before Congress.
I have the honor to be / with great respect, / Sir, Your most obt. servt.

Timothy Pickering